[Cite as State v. Lester, 2017-Ohio-6972.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :

v.                                                 :                   No. 16AP-824
                                                                    (C.P.C. No. 14CR-6377)
Nyles J. Lester,                                   :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.              :


                                             D E C I S I O N

                                        Rendered on July 25, 2017


                 On Brief: Toki Michelle Clark, for appellee.

                 On Brief: Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.
        {¶ 1} Nyles J. Lester is appealing from his conviction for rape and kidnapping.
He assigns three errors for our consideration:
                 [I.] THE VERDICT OF GUILTY IS NOT SUPPORTED BY
                 LEGALLY SUFFICIENT EVIDENCE AND IS AGAINST THE
                 MANIFEST WEIGHT OF EVIDENCE.

                 [II.] DUE PROCESS, AS GUARANTEED BY THE FIFTH
                 AND FOURTEENTH AMENDMENTS TO THE UNITED
                 STATES CONSTITUTION AND SECTION 16, ARTICLE
                 ONE OF THE OHIO CONSTITUTION, IS VIOLATED
                 WHEN EVIDENCE OF A PARTIAL Y CHROMOSOME IS
                 USED IN A RAPE TRIAL.

                 [III.] A VIOLATION OF THE FEDERAL AND STATE
                 EIGHTH AMENDMENT CRUEL AND UNUSUAL
                 PUNISHMENT CLAUSES OCCURS WHERE A RAPE
No. 16AP-824                                                                                2


              CONVICTION BASED ON NON-DNA PARTIAL Y
              CHROMOSOMES RESULTS IN LIFETIME REGISTRATION
              DUTIES.

       {¶ 2} The evidence presented at trial indicated that Nyles Lester had sexual
intercourse with a heavily intoxicated female college student. The college student was so
drunk that she did not recall all the details, but she clearly recalled Lester being on her
and in her. The incident was reported to police immediately after it occurred.
       {¶ 3} The first assignment of error argues that because none of the DNA of Lester
was found on the body of the female college student and because the student was so
heavily intoxicated, the student's report of being raped could not support a conviction.
       {¶ 4} Sufficiency of the evidence is the legal standard applied to determine
whether the case should have gone to the jury. State v. Thompkins, 78 Ohio St.3d 380,
386 (1997). In other words, sufficiency tests the adequacy of the evidence and asks
whether the evidence introduced at trial is legally sufficient as a matter of law to support a
verdict. Id. "The relevant inquiry is whether, after viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d
259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307
(1979). The verdict will not be disturbed unless the appellate court finds that reasonable
minds could not reach the conclusion reached by the trier of fact. Jenks at 273. If the
court determines that the evidence is insufficient as a matter of law, a judgment of
acquittal must be entered for the defendant. See Thompkins at 387.
       {¶ 5} Even though supported by sufficient evidence, a conviction may still be
reversed as being against the manifest weight of the evidence. Id. In so doing, the court
of appeals, sits as a " 'thirteenth juror' " and, after " 'reviewing the entire record, weighs
the evidence and all reasonable inferences, considers the credibility of witnesses and
determines whether in resolving conflicts in the evidence, the jury clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered.' " Id. (quoting State v. Martin, 20 Ohio App.3d 172, 175 (1983)); see
also Columbus v. Henry, 105 Ohio App.3d 545, 547-48 (1995). Reversing a conviction as
being against the manifest weight of the evidence should be reserved for only the most "
No. 16AP-824                                                                              3


'exceptional case in which the evidence weighs heavily against the conviction.' "
Thompkins at 387.
       {¶ 6} The college student did not know if Lester had on a condom or even if
Lester ejaculated. Thus, the fact that no semen was found to be tested is not proof of
Lester's innocence.
       {¶ 7} A vaginal swab obtained shortly after the student told friends she had been
raped contained evidence of male DNA. Analysis of the swab could not identify the male
donor, but Lester was not excluded as the male donor. In short, the DNA evidence did not
prove that a rape occurred, but it did not prove that a rape did not occur. The jury had to
rely on the testimony of the female college student and found it sufficiently believable to
support a finding beyond a reasonable doubt that a rape occurred.              Several other
witnesses established that Lester had been a person present that evening and a person
who interacted with the female college student.
       {¶ 8} In many ways, this prosecution parallels what rape prosecutions were like
before DNA evidence became such an important part of criminal law prosecutions. A
young woman who is intoxicated came to and realized a man was on her and in her. She
almost immediately told her friends and then the police. The man she identified as raping
her was soon charged and then tried before a jury. The evidence was clearly sufficient.
       {¶ 9} No evidence was presented which indicated Lester was not the person
interacting with the woman. Further, there was no evidence of consent. The verdict was
consistent with the weight of the evidence.
       {¶ 10} The first assignment of error is overruled.
       {¶ 11} The second and third assignments of error attack the fact that testimony
was placed before the jury which indicated that a swab from the female college student
was found to contain a partial Y chromosome. We find no fault with this evidence being
presented.
       {¶ 12} The Y chromosome evidence indicated, at most, that at some point in time,
the female college student had contact with a male who left a cell in her body. This
evidence could not be key to the jury's verdict. It protected the prosecution from an
accusation that it did not thoroughly investigate the case, but did little more.
No. 16AP-824                                                                         4


       {¶ 13} Once Lester was convicted of rape, the statute of Tier III offender was
required by statute. The reporting requirements accompany his status as a Tier III
offender.
       {¶ 14} The trial court did not err.
       {¶ 15} The second and third assignments of error are overruled.
       {¶ 16} All three assignments of error having been overruled, the judgment of the
trial court is affirmed.
                                                                    Judgment affirmed.

                           BRUNNER and HORTON, JJ., concur.